Exhibit 10.21

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of May 1, 2006
(“Effective Date”), by and between IT&E International Group, Inc. (“Company”)
and Alastair McEwan (“Executive”).

 

RECITALS

 

A.            Company has previously engaged Executive as a consultant to the
Company.

 

B.            Company now desires to engage Executive as an employee of the
Company in the capacity of interim Chief Executive Officer, and Executive is
wiling to provide such services to the Company.

 

C.            Company and Executive desire to enter into this Agreement to
provide for Executive’s employment by the Company, upon the terms and conditions
set forth herein.

 

The parties hereby agree as follows:

 


1.             DUTIES.


 


1.1.          POSITION. EXECUTIVE SHALL SERVE AS INTERIM CHIEF EXECUTIVE OFFICER
OF THE COMPANY AND SHALL HAVE THE DUTIES AND RESPONSIBILITIES INCIDENT TO SUCH
POSITION AND SUCH OTHER DUTIES AS MAY BE DETERMINED IN CONSULTATION WITH THE
COMPANY’S BOARD OF DIRECTORS (“BOARD OF DIRECTORS”). EXECUTIVE SHALL PERFORM
FAITHFULLY, COOPERATIVELY AND DILIGENTLY ALL OF HIS JOB DUTIES AND
RESPONSIBILITIES.


 


2.             AT WILL EMPLOYMENT. EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT
WILL BE “AT-WILL,” MEANING THAT EITHER EXECUTIVE OR THE COMPANY MAY TERMINATE
THIS AGREEMENT AND EXECUTIVES EMPLOYMENT HEREUNDER AT ANY TIME.


 


3.             COMPENSATION.


 


3.1.          BASE SALARY. AS COMPENSATION FOR EXECUTIVE’S PERFORMANCE OF HIS
DUTIES HEREUNDER, COMPANY SHALL PAY TO EXECUTIVE AN INITIAL BASE SALARY OF
TWENTY THOUSAND DOLLARS ($20,000) PER MONTH (“BASE SALARY”), WHICH IF
ANNUALIZED, WOULD REPRESENT TWO HUNDRED FORTY THOUSAND DOLLARS ($240,000) PER
YEAR, PAYABLE IN ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF COMPANY, LESS
REQUIRED DEDUCTIONS FOR STATE AND FEDERAL WITHHOLDING TAX, SOCIAL SECURITY AND
ALL OTHER EMPLOYMENT TAXES AND PAYROLL DEDUCTIONS. SUCH BASE SALARY MAY BE
INCREASED AT ANY TIME OR FROM TIME TO TIME AT THE DISCRETION OF THE BOARD OF
DIRECTORS.


 


3.2.          BONUS. IN ADDITION TO THE BASE SALARY, EXECUTIVE SHALL BE ELIGIBLE
TO RECEIVE A CASH BONUS, IN ACCORDANCE WITH, AND BASED UPON THE SATISFACTION OF
THE CRITERIA AND PERFORMANCE STANDARDS TO BE ESTABLISHED BY THE BOARD AND IN THE
SOLE DISCRETION OF THE BOARD.

 

--------------------------------------------------------------------------------


 


3.3.          STOCK OPTIONS. EXECUTIVE SHALL ALSO BE ELIGIBLE TO RECEIVE STOCK
OPTIONS, RESTRICTED STOCK OR OTHER EQUITY INCENTIVE GRANTS PURSUANT TO ONE OR
MORE EQUITY INCENTIVE PLANS OFFERED BY THE COMPANY FROM TIME TO TIME, SUBJECT TO
THE APPROVAL OF THE BOARD OF DIRECTORS.


 


4.             NO HEALTH OR WELFARE BENEFIT PLANS. ALTHOUGH THE EXECUTIVE AND
THE EXECUTIVE’S FAMILY, AS THE CASE MAY BE, SHALL BE ELIGIBLE FOR PARTICIPATION
IN ALL BENEFITS UNDER HEALTH AND WELFARE BENEFIT PLANS, PRACTICES, POLICIES AND
PROGRAMS PROVIDED BY THE COMPANY TO SIMILARLY SITUATED EMPLOYEES OF THE COMPANY
AT EXECUTIVE’S LEVEL, EXECUTIVE HEREBY WAIVES SUCH RIGHTS AS TO PARTICIPATION IN
SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS AND THE COMPANY SHALL NOT BE
REQUIRED TO PROVIDE OR PAY FOR ANY SUCH BENEFITS ON EXECUTIVE’S OR EXECUTIVE’S
FAMILY’S BEHALF UNTIL SUCH TIME AS THE PARTIES MUTUALLY AGREE IN WRITING
OTHERWISE.


 


5.             BUSINESS EXPENSES. EXECUTIVE SHALL BE ENTITLED TO RECEIVE PROMPT
REIMBURSEMENT FOR ALL REASONABLE, OUT-OF-POCKET BUSINESS EXPENSES INCURRED IN
THE PERFORMANCE OF HIS DUTIES ON BEHALF OF COMPANY. TO OBTAIN REIMBURSEMENT,
EXPENSES MUST BE SUBMITTED PROMPTLY WITH APPROPRIATE SUPPORTING DOCUMENTATION IN
ACCORDANCE WITH COMPANY’S POLICIES.


 


6.             VACATION. EXECUTIVE SHALL BE ENTITLED TO AT LEAST FIVE (5) WEEKS
PAID VACATION EACH CALENDAR YEAR IN ACCORDANCE WITH THE COMPANY’S PLANS,
POLICIES AND PROGRAMS THEN IN EFFECT.


 


7.             GENERAL PROVISIONS.


 


7.1.          SUCCESSORS AND ASSIGNS. THE RIGHTS AND OBLIGATIONS OF COMPANY
UNDER THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND SHALL BE BINDING UPON THE
SUCCESSORS AND ASSIGNS OF COMPANY. EXECUTIVE SHALL NOT BE ENTITLED TO ASSIGN ANY
OF EXECUTIVE’S RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.


 


7.2.          WAIVER. THE RIGHTS AND REMEDIES OF THE PARTIES TO THIS AGREEMENT
ARE CUMULATIVE AND NOT ALTERNATIVE. NEITHER THE FAILURE NOR ANY DELAY BY ANY
PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER THIS AGREEMENT OR THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT WILL OPERATE AS A WAIVER OF SUCH RIGHT,
POWER OR PRIVILEGE; AND NO SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER
OR PRIVILEGE WILL PRECLUDE ANY OTHER OR FURTHER EXERCISE OF SUCH RIGHT, POWER OR
PRIVILEGE OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE. TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, (I) NO CLAIM OR RIGHT ARISING OUT OF THIS
AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT CAN BE DISCHARGED BY
ONE PARTY, IN WHOLE OR IN PART, BY A WAIVER OR RENUNCIATION OF THE CLAIM OR
RIGHT UNLESS IN WRITING SIGNED BY THE OTHER PARTY; (II) NO WAIVER THAT MAY BE
GIVEN BY A PARTY WILL BE APPLICABLE EXCEPT IN THE SPECIFIC INSTANCE FOR WHICH IT
IS GIVEN; AND (III) NO NOTICE TO OR DEMAND ON ONE PARTY WILL BE DEEMED TO BE A
WAIVER OF ANY OBLIGATION OF SUCH PARTY OR OF THE RIGHT OF THE PARTY GIVING SUCH
NOTICE OR DEMAND TO TAKE FURTHER ACTION WITHOUT NOTICE OR DEMAND AS PROVIDED IN
THIS AGREEMENT OR THE DOCUMENTS REFERRED TO IN THIS AGREEMENT.


 


7.3.          SEVERABILITY. IN THE EVENT ANY PROVISION OF THIS AGREEMENT IS
FOUND TO BE UNENFORCEABLE, INVALID OR ILLEGAL BY AN ARBITRATOR OR COURT OF
COMPETENT JURISDICTION, SUCH PROVISION SHALL BE DEEMED MODIFIED TO THE EXTENT
NECESSARY TO ALLOW ENFORCEABILITY OF THE PROVISION AS SO LIMITED, IT BEING
INTENDED THAT THE PARTIES SHALL RECEIVE THE BENEFIT CONTEMPLATED HEREIN TO THE
FULLEST EXTENT PERMITTED BY LAW. IF A DEEMED MODIFICATION IS NOT SATISFACTORY IN
THE JUDGMENT OF SUCH ARBITRATOR OR COURT, THE UNENFORCEABLE, INVALID OR ILLEGAL
PROVISION SHALL BE


 

2

--------------------------------------------------------------------------------


 


DEEMED DELETED, AND THE LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS SHALL NOT BE AFFECTED THEREBY.


 


7.4.          INTERPRETATION; CONSTRUCTION. THE HEADINGS SET FORTH IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE USED IN INTERPRETING THIS
AGREEMENT. THIS AGREEMENT HAS BEEN DRAFTED BY LEGAL COUNSEL REPRESENTING THE
COMPANY, BUT EXECUTIVE HAS PARTICIPATED IN THE NEGOTIATION OF ITS TERMS.
FURTHERMORE, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS HAD AN OPPORTUNITY TO
REVIEW THE AGREEMENT AND HAS HAD IT REVIEWED AND NEGOTIATED BY LEGAL COUNSEL
ACTING ON HIS BEHALF, AND, THEREFORE, THE NORMAL RULE OF CONSTRUCTION TO THE
EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL
NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT.


 


7.5.          GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE UNITED STATES AND THE STATE OF CALIFORNIA,
WITHOUT REFERENCE TO ITS CONFLICTS OF LAWS PRINCIPLES. EACH PARTY CONSENTS TO
THE JURISDICTION AND VENUE OF THE STATE OR FEDERAL COURTS IN SAN DIEGO,
CALIFORNIA, IF APPLICABLE, IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT.


 

The Executive hereby agrees to submit to binding arbitration before the American
Arbitration Association (which means A WAIVER OF THE EXECUTIVE’S RIGHT TO SUE IN
COURT AND PROCEED BY A JUDGE OR JURY TRIAL) of all disputes and claims arising
out of this Agreement. This Agreement will be the exclusive method to resolve
all disputes or controversies that the Executive or the Company may have,
whether or not arising out of the Executive’s employment or termination of that
employment with the Company. THE AGREEMENT TO ARBITRATE CONSTITUTES A WAIVER OF
ANY RIGHT THAT THE EXECUTIVE OR THE COMPANY MAY HAVE TO LITIGATE ANY CLAIM IN
COURT IN A JUDGE OR JURY TRIAL.

 


7.6.          NOTICES. ALL NOTICES, CONSENTS, WAIVERS AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY
GIVEN WHEN (I) DELIVERED BY HAND (WITH WRITTEN CONFIRMATION OF RECEIPT); (II)
SENT BY FACSIMILE (WITH WRITTEN CONFIRMATION OF RECEIPT); OR (III) WHEN RECEIVED
BY THE ADDRESSEE, IF SENT BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE,
RETURN RECEIPT REQUESTED, IN EACH CASE TO THE APPROPRIATE ADDRESSES AND
FACSIMILE NUMBERS SET FORTH BELOW OR ON THE SIGNATURE PAGES HERETO (OR TO SUCH
OTHER ADDRESS AS A PARTY MAY DESIGNATE BY NOTICE TO THE OTHER PARTIES):

 

If to
IT&E:                                                                                                                                                           
IT&E International Group, Inc.
Attention: Chief Financial Officer
505 Lomas Santa Fe Drive, Suite 200
Solana Beach, California 92075
Telephone: (858) 777-1644
Facsimile: (858) 366-0961

 

with a required copy
to:                                                                                      
Foley & Lardner LLP
Attention: Adam C. Lenain, Esq.
402 West Broadway, Suite 2300
San Diego, California 92101

 

3

--------------------------------------------------------------------------------


 

Telephone: (619) 234-6655
Facsimile: (619) 234-3510

 

If to Executive:                                             Alastair McEwan
500 Hogan’s Valley Way
Cary, NC 27513
Telephone: 919-678-6527



or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 


7.7.          COUNTERPARTS; FACSIMILE. THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, ALL OF WHICH WHEN FULLY EXECUTED AND DELIVERED BY ALL PARTIES
HERETO AND TAKEN TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT, BINDING AGAINST
EACH OF THE PARTIES. TO THE MAXIMUM EXTENT PERMITTED BY LAW OR BY ANY APPLICABLE
GOVERNMENTAL AUTHORITY, ANY DOCUMENT MAY BE SIGNED AND TRANSMITTED BY FACSIMILE
WITH THE SAME VALIDITY AS IF IT WERE AN INK-SIGNED DOCUMENT. EACH SIGNATORY
BELOW REPRESENTS AND WARRANTS BY HIS OR HER SIGNATURE THAT HE OR SHE IS DULY
AUTHORIZED (ON BEHALF OF THE RESPECTIVE ENTITY FOR WHICH SUCH SIGNATORY HAS
ACTED) TO EXECUTE AND DELIVER THIS INSTRUMENT AND ANY OTHER DOCUMENT RELATED TO
THIS TRANSACTION, THEREBY FULLY BINDING EACH SUCH RESPECTIVE ENTITY.


 


8.             ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES RELATING TO THIS SUBJECT MATTER AND SUPERSEDES ALL PRIOR OR
SIMULTANEOUS REPRESENTATIONS, DISCUSSIONS, NEGOTIATIONS, AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, INCLUDING, WITHOUT LIMITATION, THAT CERTAIN CONSULTING
AGREEMENT DATED MARCH 1, 2006 BY AND BETWEEN THE COMPANY AND EXECUTIVE. THIS
AGREEMENT MAY BE AMENDED OR MODIFIED ONLY WITH THE WRITTEN CONSENT OF EXECUTIVE
AND THE COMPANY. NO ORAL WAIVER, AMENDMENT OR MODIFICATION WILL BE EFFECTIVE
UNDER ANY CIRCUMSTANCES WHATSOEVER.


 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS EMPLOYMENT AGREEMENT HAVE READ THE FOREGOING EMPLOYMENT
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS EMPLOYMENT AGREEMENT ON THE DATES
SHOWN BELOW.

 

Dated:

May 2, 2006

 

EXECUTIVE

 

 

 

 

 

/s/ Alastair McEwan

 

 

 

 

 

Dated:

May 1, 2006

 

IT&E International Group, Inc.

 

 

 

 

 

By:

/s/ Kelly Alberts

 

 

 

Kelly Alberts, President

 

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------